Fourth Court of Appeals
                                       San Antonio, Texas
                                                June 24, 2016

                                           No. 04-16-00385-CR

                                     IN RE Roger DE LA FUENTE

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On June 20, 2016, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See Tex. R. App. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on June 24, 2016.


                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2015CR3972, styled State of Texas v. Roger De la Fuente, pending in the
187th Judicial District Court, Bexar County, Texas, the Honorable Steve Hilbig presiding.